internal_revenue_service department of the treasury commerce street dallas tx tax_exempt_and_government_entities_division date date number release date legend org organization name xx date address address person to contact badge number contact telephone number contact address employer_identification_number certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective july 20xx the following reason s you are not operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests contributions to your organization are no longer deductible effective july 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after july 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above nanette m downing director eo examinations enclosures publication sincerely a ep an government entities division org address department of the treasury internal_revenue_service tege eo examinations research blvd bldg iv ms aunw austin tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f f we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx06 and 20xx06 org legend org organization name xx date state state co-1 company issues whether revocation of the organization’s tax-exempt status under sec_501 is necessary because of inactivity whether revocation of the organization’s tax-exempt status is necessary because of substantial inurement facts the org is recognized as a sec_501 tax-exempt_organization according to its articles of incorporation the organization was organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual the organization registered with the state of state as a non-profit corporation on november 19xx according to the organizations response in a fax dated 20xx to the services idr dated august 20xx the only activity for the tax_year ending june 20xx was donations to co-1 see attachment the organizations response stated that the org held monthly bingo_games for several years but discontinued them sometime prior to 20xx the last fundraiser was held in 20xx the org has had less than dollar_figuredollar_figure of gross_receipts yearly for many years having no income fye xx xx xx and xx see attachment during the tax years ending june 20xx and june 20xx the org’s only income was from interest_income and the organizations money was only distributed to the co-1 according to the organizations response in a fax dated 20xx to the services idr dated august 20xx the org was formed by members of the co-1 to raise funds to support the council does not allow its clubs to fraternal and charitable purposes of the co-1 the hold fundraisers that include any gaming activity so the org was used to hold these types of fundraisers in order to support the co-1 the org has been donating its funds to the co-1 as they need them to continue in existence and has very little money left in its bank account the org is allowed to donate funds from its gaming checking account to the co-1 under the gaming laws of ladort so most of its funds have been used as donations to do the needed repairs to the co-1 building see attachment form 886-a crev department of the treasury - interna revenue service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20x x06 and 20xx06 org law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_61_170 1961_2_cb_112 ruled that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt form 886-a cev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx06 and 20xx06 revrul_70_4 1970_1_cb_126 ruled that sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_70_533 1970_2_cb_112 ruled that sec_1_501_c_3_-1gi of the income_tax regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest 92_tc_1053 when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes 477_f2d_340 cir operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose in 35_tc_490 aff'd 310_f2d_756 cir the tax_court held w e think that although the ultimate purpose of the trust to benefit charities may have remained unchanged by this transaction nevertheless the primary objective of the trust entering into this transaction was for the benefit of stockholders of the business_company with the objective of ultimately benefiting charities running a poor second and that when the trust was utilized for such a purpose it fell without the scope of both the language of sec_101 now code sec_501 and the congressional intent in enacting this exemption provision revrul_68_489 1968_2_cb_210 states that an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for sec_501 purposes in new faith inc v commissioner t c memo the court stated that an organization must substantiate its alleged charitable activities with specific documentation in the form of checks invoices receipts contemporaneous journals and other documentation taxpayer’s position the service has not yet received a position from the org regarding its position on the proposed revocation this will be updated once there is a response to this issue form 886-a rev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx06 and 20xx06 government’s position the operational_test sec_1_501_c_3_-1 is specifically related to an organization’s activities even if an organization passes the organizational_test by having adequate language regarding their charitable activities the operational_test indicates that the org’s activities are not strictly charitable to satisfy the operational_test an organization must e e e e engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 sec_1_501_c_3_-1 notallow its net_earnings to inure to the benefit of private shareholders or individuals sec_1_501_c_3_-1 not engage in substantial lobbying activity sec_1_501_c_3_-1 and not engage in any political activity sec_1_501_c_3_-1 505_f2d_1068 6m cir shows that if an organization fails to comply with any of these requirements it will fail the operational_test and lose its sec_501 exemption the org has not engaged in any activities which accomplish one or more of the exempt purposes specified in sec_501 in the years under examination during the tax years ending june 20xx and june 20xx the org’s only income was from interest and the organizations money was only distributed to the co-1 distributing money to an organization exempt under sec_501 is not a charitable purpose unless it is designated to be used specifically for c purposes the org did not designate the money to be used for c purposes the facts show that the org is not operated exclusively for a tax exempt charitable purpose the org has not engaged in activities that accomplish purposes described in sec_501 the org was operated for the benefit of paying for the co-1’s exempt under sec_501 building expenses rather than exclusively for tax exempt purposes in addition the org made a donation to an organization which is not described in sec_501 and no evidence shows that the org maintained sufficient control_over the funds to ensure that the donation would serve purposes described in sec_501 revocation of exempt status is in order the organization must not be organized or operated for the benefit of private interests such as the creator or the creator's family shareholders of the organization other designated individuals or persons controlled directly or indirectly by such private interests as stated in code sec_501 above no part of the net_earnings of an sec_501 organization may inure form 886-a crev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20x x06 and 20xx06 org to the benefit of any private_shareholder_or_individual a private_shareholder_or_individual is a person having a personal and private interest in the activities of the organization a substantial part of the org assets have inured to the co-1 american campaign academy v commissioner shows that an organization that operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes conclusion the service is proposing revocation of the of the determination of the exempt status under sec_501 of the org inc with a revocation date effective july 20xx if you agree to the proposed revocation please sign form_6018 and mail back to the person listed in the attached letter with in days of receipt of this letter if you do not agree to the proposed revocation please refer to the letter and attached publications for the appeals process or contact the person listed in the letter we will not be pursing delinquent form_1120 returns for the tax periods ending june 20xx and june 20xx because the amount of income for these years was de_minimis form 886-arev department of the treasury - internal_revenue_service page -5-
